Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1, line 19, delete “bugles” and replace with “bulges”

	Claim 8, line 3, delete “119”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1 includes the limitation of a toothbrush body with an insertion compartment.  An insertion piece is inserted into the insertion compartment.  The insertion piece has a core channel that a vibration core is fit into.  The insertion piece is provided in a sidewall with a sideway slot.  The sideway slot penetrates outside the insertion piece and the core channel.  There is an elastic bar integrally formed as one piece and is elastically swingable being arranged in the sideway slot.  An upper end of the elastic bar is fixedly connected to the sidewall of the insertion piece and a lower end of the elastic bar is arranged in a movable manner.  The elastic bar has a middle portion that bulges and curves toward the core channel to form a curved section.  An outside surface of the curved section surrounds and defines a curved trough.  The curved trough is filled with a single piece of elastic filler block and the elastic filler block contacts and presses an inside surface of the insertion compartment in a compressed state.  
The closest prior art of Schaefer (PGPub 20050108838) teaches an insertion compartment (37), an insertion piece (11), a vibration core (2), an elastic bar (30) and bulge in a sideway slot (38), wherein the bulge forms a curved surface.  Schaefer however fails to teach a core channel or that the curved surface is filled with an elastic filler block to press against an inside surface of the insertion compartment.    Other prior art of Zhou (USPN 11071613) teaches an insertion compartment (15), an insertion piece (122), a vibration core (91), a sideway slot (114a) and a bulge, however there is no elastic bar that is flexible or with a curved surface that is filled with an elastic filler block to press against an inside surface of the insertion compartment.  
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  For these reasons, the application is free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723